 



Exhibit 10.2
HUDSON VALLEY BANK RESTATED AND AMENDED
SUPPLEMENTAL RETIREMENT PLAN
EFFECTIVE AS OF
1 DECEMBER 1995
ARTICLE ONE
I. PURPOSE OF THE PLAN
     The purpose of the Supplemental Retirement plan (hereinafter call the
“Plan”) is to provide the participating executives with an added incentive in
order to retain their services until retirement.
The plan is intended to be a non-qualified, unfounded Plan which is designed to
supplement Qualified and Social Security Benefits. The Plan may, at its option
purchase insurance on the Participant’s life, payable to the Corporation to
reimburse the Corporation in whole or in part for its cost of such benefits.
     This plan replaces and supersedes any and all similar plans and/or
contracts that may be in existence with the Participants.
ARTICLE TWO
     The following words and phrases shall have the respective meaning set forth
below:
     A. “Plan” shall mean the provisions of the Hudson Valley Bank Supplemental
Retirement Plan Restated as of December 1, 1995.
     B. “Bank” shall mean the Hudson Valley Bank, its successors and assigns.
     C. “Participants” shall be the following Senior Executives:
 

1.   John A. Pratt   2.   William L. Weil   3.   John N. Finnerty   4.   Vincent
Grippo   5.   Vincent Palaia   6.   James J. Landy   7.   John DeGiorgio

Page 1

 



--------------------------------------------------------------------------------



 



     D. “Beneficiary” shall mean the person(s) entitled to the benefits as a
beneficiary of a deceased participant.
     E. “Effective Date” shall mean as the 1st Day of November 1983.
     F. “Base Annual Compensation” shall mean the regular base salary of the
Participant (before any deductions for a 401(k) Plan) actually paid to the
Participant for the services rendered during any applicable calendar year.
However, it shall exclude any overtime, fringe or supplemental compensation or
any payments from prior periods of any amounts that have been deferred at the
request of the Participant.
However if the Participant shall be considered “disabled” under the Plan the
Base Annual Compensation shall be the regular basic salary at the time of
disability increased by the annual percentage in the Cost of Living (for the New
York Metropolitan Area as determined by the Bureau of Labor Statistics) limited
to a maximum of 5% annually until the Normal Retirement Date.
     G. “Normal Retirement Date” shall mean the first day of the month
coinciding with or next following the date which a Participant has attained age
65 “Normal Retirement” and has completed at least 10 years of service.
     H. “Interest Rate Offset” — The yield on a 15 Year U.S. Treasury Bond on
the 1st Day of the Month three months prior to the Participant’s Retirement. I —
Lump Sum Equivalent- The Value of the Participant’s Qualified Plan Account as of
December 1995 increased annually by:

  a)   Any Bank Contribution into the Qualified Plan Account     b)   multiplied
by the Interest Rate Offset.

     J. “Bank Pension Plan Benefit” — The annual amount payable over a 15 year
period from the Lump Sum Equivalent of any Qualified Retirement Plan of the Bank
at the Participant’s Retirement assuming the Interest Rate Offset If the Bank
should Terminate its Qualified Plan prior to the Participant’s Retirement the
definition of Lump Sum shall be the Lump Sum Equivalent at Termination Increased
Annually by the Interest Rate Offset on January 1st of each year.
(An Example of this definition is — $100,000 Lump Sum Equivalent at Retirement -
7% Interest Rate Offset — annual 15 year payment of $10,261)
ARTICLE THREE
3. ADMINISTRATION OF THE PLAN
The Compensation Committee of the Bank (hereinafter called the “Committee”) or
other committee so designated by the Bank’s Board of Directors shall administer
the Plan. All questions of interpretation and application of the Plan shall be
determined by a majority of the Committee and the determination of such majority
shall be final and binding on all persons.
Page 2

 



--------------------------------------------------------------------------------



 



February 6, 1996
4. POSTPONED RETIREMENT
     Each Participant shall be required to retire at such time as he or she
attains the Normal Retirement Age, provided said Mandatory Retirement is in
conformity with the State and/or Federal Laws applicable at that time.
     A Participant may remain in the employ of the Bank after he or she attains
the Normal Retirement Age with the permission of the Board of Directors. Such
permission shall be on a year to year basis.
     No additional benefits shall accrue for any employment subsequent to age
sixty five (65), but upon retirement or separation from employment the
Participant shall receive the Normal Supplemental Retirement Benefit he or she
would have received had the Participant retired at Age 65.
ARTICLE FIVE
5. BENEFITS FORMULA
     A. Supplemental Retirement Benefit — Term — A Participant who retires from
the Bank under Normal Retirement, or under Postponed Retirement, shall receive
Supplemental Retirement Benefits for a period of fifteen (15) years, payable
upon a monthly basis (180 months) beginning on the first day of the month
following his Normal or Postponed Retirement Date.
     B. Supplemental Retirement Benefit — Amount — The Normal Supplemental
Retirement Benefit shall be equal to 75% of the Participant’s highest Base
Annual Compensation in any of the last three years he or she was employed less
any Bank Retirement Plan Benefits which would be payable to the Participant.
     C. Transfer of Duties/Authorized Leave — Notwithstanding any provision to
the contrary, so long as the Participant shall continue to be in the employ of
the Bank or the Hudson Valley Holding Corp. (“Holding Corp.”) or one or more of
its subsidiaries, his or her eligibility and vesting shall not be affected by
any change of duties or position. In addition, an authorized leave of absence
shall not affect the Participant’s rights. However, nothing in this Plan or in
any other agreement shall confer upon any Participant any right to continue in
the employment of the Bank, Holding Corp. or any such subsidiary, which retains
the right to terminate a Participant’s employment at any time.
Page 3

 



--------------------------------------------------------------------------------



 



February 6, 1996
ARTICLE SIX
6. VOLUNTARY RESIGNATION, TERMINATION WITH AND WITHOUT CAUSE. PRIOR TO
RETIREMENT.
     A. Voluntary Resignation. In the event the Participant voluntarily resigns
before the participant reaches age 65, the Bank’s obligations to make any
payments under this Agreement shall immediately terminate.
     B. Termination Without Cause — In the event the Participant’s employment is
terminated without cause before the Participant shall have reached the age of
65, the Bank’s obligation to make any payments under this Agreement shall
immediately terminate, except the Participant shall be entitled to receive a
percentage of the Supplemental Retirement Benefit based upon the following
formula:

          Age at Termination   No. of Years of Service   Non-Forfeiture Benefit
     
60 but less than 61
  10 or more   50%
61 but less than 62
  11 or more   60%
62 but less than 63
  12 or more   70%
63 but less than 64
  13 or more   80%
64 but less than 65
  14 or more   90%

Such Supplemental Retirement Benefit shall be payable in accordance with
Article 5b and shall commence upon the Participant’s reaching age 65.
     C. Termination for Cause — In the event that a Participant’s employment is
terminated by the Bank, Holding Corp. or any of its subsidiaries for cause
including to but not limited to wrongful application of funds, commission of a
crime, disregard of Board or Management policy or directives, all rights
hereunder may be terminated as of the date of the misconduct. If after receive
payments under this plan it shall come to the attention of the Bank that while
employed the Participant end in an act that would have caused Termination for
Cause the Participant will no longer be entitled to any benefits under this Plan
     The Compensation Committee’s determination as to what constitutes “for
cause” shall be binding and final upon all parties.
Page 4

 



--------------------------------------------------------------------------------



 



February 6, 1996
ARTICLE SEVEN
7. TOTAL DISABILITY
                     »
     A. If while employed by the Bank prior to the Participant’s 65th Birthday,
Participant should become disabled by “Total Disability” as defined herein the
Participants rights and Bank’s Payment Obligations as described in Article Five
hereof shall remain unaffected due to such disability. If such Total Disability
shall continue through the Participant’s Normal Retirement Date, then the
Supplemental Retirement Benefit shall be payable as if the Participant had
fulfilled all of the conditions of Paragraph 5 of this Agreement.
     B. “Total Disability”, for the purposes of this Agreement, shall mean if
the Participant is deemed totally disabled under the Bank’s Long Term Disability
Policy in effect at the time of the Participant’s disability.
     C. Under no circumstances shall this Article be construed to give the
Participant any additional disability benefits other than those whxch may be
provided by the Bank under separate disability plans or policies.
ARTICLE EIGHT
     A. Death Prior to Retirement. In the event of a Participant’s death while
employed by the Bank and prior to his or her Retirement Date, the Bank agrees to
pay to such Beneficiary as Participant may have designated pursuant to
Article Nine or in the absence of any such designation, to the Participants
surviving spouse, or if no surviving spouse then to Participant’s estate, 75% of
the Participant’s Base Annual Salary for a period of 15 years (the benefit
years) commencing upon the first day of the month immediately following the
Participant’s death, in equal monthly installments subject to the provisions of
Paragraph B below.
     B. Eligibility for Death Benefits Prior to Retirement — In order to be
eligible for the Pre-Retirement Death Benefit under the Plan prior to retirement
the Participant must qualify for life insurance at standard rates from the
insurer designated by the Bank. If the Participant does not quality for standard
insurance he or she can qualify for the Pre-Retirement Death Benefit if the
Participant agrees to reduce their compensation from the Bank for that portion
of the life insurance premium greater than the standard premium.
An example of this paragraph is:

     
Standard Premium from designated insurer
$ 10,000
Premium Offered by Insurer
  12,500
Participant’s Annual Salary Reduction
  2,500

If the Participant was previously insured at standard rates and subsequently
cannot qualify for standard rates and does not elect salary reduction as stated
above the Participant will still be
Page 5

 



--------------------------------------------------------------------------------



 



February 6, 1996
entitled to death benefits based upon the participant’s Base Annual Compensation
in the Year the last policy was issued at standard rates.
     C. Death Benefit While Receiving Retirement Benefits — In the event of the
Participant’s death while receiving retirement payments under Articles Five and
Six, Death Benefits shall be payable to such beneficiary as Participant may have
designated pursuant to Article Nine or in the absence of any such designation’s
to the participant’s surviving spouse, or if no surviving spouse then to
Participant’s estate, in the-same- manner-as—if—payable-4;o~the^J^ucticipant.
Any amounts not fully paid by reason of Participant’s death while receiving
payments, if any, shall also be payable in the same manner and under the same
conditions as if payable to the Participant under Paragraph 8A above.
ARTICLE NINE
9. DESIGNATION OF BENEFICIARY.
     A. To designate a Beneficiary or Beneficiaries to receive Death Benefits or
Unpaid Retirement Benefits under this Agreement , the Corporation shall provide
the Participant Beneficiary forms to designate the name, address and
relationship and percentage benefit payable to the Beneficiary. If the
Corporation does not have an executed Beneficiary Designation of the
Participant, the benefits shall be payable to the Partxcipant’s surviving spouse
or if the Participant has no surviving spouse, the estate of the Participant. If
the Beneficiary of any benefits is the surviving spouse of the Participant, said
surviving spouse shall have the right to designate a Beneficiary to receive any
unpaid benefits due at the surviving spouse’s death. If the Beneficiary is not
the surviving spouse, the Participant shall have the right to name Successor
Beneficiaries.
ARTICLE TEN
10. Restrictive Covenant
     The Participant agrees that during employment or while receiving benefits,
he or she shall not accept employment or consultancy with any bank mortgage or
brokerage company or financial institution, nor solicit, directly or indirectly,
on behalf of any bank, mortgage or brokerage company or financial institution
any person or entity that is or was a customer of the Bank, the Holding Corp. or
any of its subsidiaries. In order to clarify the term “was a customer of, xt
shall be construed to mean a customer at any time within five (5) years prior to
the Participant’s termination of employment.
Page 6

 



--------------------------------------------------------------------------------



 



February 6, 1996
ARTICLE ELEVEN
11. Insurance
     It is the intention of the Corporation to purchase a life insurance
contract or contracts on the Participant’s life payable to the Corporation as a
means of reimbursing itself, in whole or in part, for the cost of the benefits
provided in this Agreement. The Participant agrees to cooperate with the
Corporation in obtaining such insurance by giving necessary consents or by
submitted to any necessary physical examinations. Nothing in this Agreement,
however, shall create an obligation on the Corporation’s part to obtain life
insurance or to set aside any assets or funds to meet the obligations under this
Agreement and the Corporation hereby reserves the absolute right in its sole
discretion to terminate any insurance contract it may obtain on the
Participant’s life, or to terminate in whole or in part, any other funding
program it may elect to undertake in connection with this Agreement,
ARTICLE TWELVE
12. EEORGANIZATION
     If the Bank is merged, consolidated into or with any other corporation or
substantially all the assets are transferred to another corporation, the
provisions of this Agreement are binding upon and inure to the benefit of the
corporation resulting from such merger, consolidation, or transfer.
     Notwithstanding any other provisions of this Agreement, in the event of a
merger, consolidation or sale of substantially all of the Corporation’s assets,
the Participant would at the time of said reorganization have ten (10) or more
years of service and be under age 60, the Participant for purposes of this
Agreement shall be deemed to be Age 60. Even though the Participant may be
entitled to receive payments prior to Age 65 if terminated under this paragraph
the provisions in regard to Postponed Retirement under Article Four above shall
only be effective after the Participant’s chronological age of 65.
An example of this paragraph is:
Participant Age 55 — 12 Years of Service — Bank is sold .Participant is
terminated without cause
2 years after sale — Base Compensation at that time is $100,000 Participant
would be entitled to $52,500 less any Qualified Plan Offset three years hence
payable for 15 Years.
Page 7

 



--------------------------------------------------------------------------------



 



February 6, 1996
ARTICLE THIRTEEN
13. INCAPACITY OF RECIPIENT
     In the event a Participant or Beneficiary is declared incompetent or the
provisions of the Participant or Beneficiary’s Durable Power of Attorney has
been satisfied, any benefits payable under the Plan to which such Participant or
Beneficiary shall be entitled may be paid to such Guardian or Attorney-in-Fact
or any other person legally charged with the care of this person or estate.
Except as provided above in this paragraph, when, the Compensation Committee in
its sole discretion determines that a Participant or Beneficiary is unable to
manage its financial affairs, the Compensation Committee may direct the payments
to any persons for the benefit of the Participant or Beneficiary.
ARTICLE FOURTEEN
14. CLAIMS BY OTHERS
     At no time shall the Participant’s estate. Participant’s spouse, or any
other Beneficiary the Participant may have designated under this Agreement be
deemed to have any claims, rights, title or any other interest in or to any life
insurance contact(s) the Corporation may have obtained or any specific fund or
asset belonging to the Corporation. As to any claim for unpaid benefits under
this Agreement, the Participant, Participant’s spouse, or any other designated
Beneficiary shall be an unsecured creditor of the Corporation with no greater
rights than any other creditor having a general claim for unpaid compensation.
ARTICLE FIFTEEN
15. ENCUMBRANCES
     It is expressly agreed that neither the Participant, the Participant’s
spouse, nor any other Beneficiary shall have the right to commute, sell, pledge,
assign, transfer or otherwise convey the right to receive any payments under
this Agreement, which payments and rights hereto being hereby expressly made
nonassignable and nontransferable. Such payments shall not be subject to legal
process or levy of any kind.
Page 8

 



--------------------------------------------------------------------------------



 



February 6, 1996
ARTICLE SIXTEEN
16. RELATION TO OTHER BENEFITS
     The benefits under this Agreement shall be independent of, and in addition
to, benefits payable under any other employment agreement that may exist from
time to time between the parties hereto, or any other compensation payable by
the Corporation to the Participant whether as salary, or otherwise. This
Agreement shall not be deemed to constitute a contract of employment between the
parties, nor shall any provision hereof restrict the absolute right of the
Corporation to discharge the Participant at will or restrict the absolute right
of the Participant to terminate his/her employment at will. However, it is
intended that this Agreement shall remain in effect until all benefits have been
paid, except in the event of earlier termination of the Agreement as provided
under any other termination provision of this Agreement.
ARTICLE SEVENTEEN
17. LUMP SUM PAYMENT OF BENEFITS
     The Corporation shall have the right to commute any benefits after they
become payable under the program but shall be limited to utilizing the Interest
Rate Offset.
     An example of this article is:
1. Annual Payment -$75,000.
2. Years Remaining -5.
3. interest Rate Offset - 7%
4. Commuted Amount -$329,040
ARTICLE EIGHTEEN
     During the Participant’s lifetime this Agreement may be terminated or
amended in any particular by the mutual written agreement of the Participant and
the Corporation.
Page 9

 



--------------------------------------------------------------------------------



 



February 6, 1996
ARTICLE NINETEEN
19. BINDING EFFECT
     This Agreement shall be binding upon the parties hereto, their heirs,
executors and administrators, conservators, attorney-in-fact and successors in
interest.
ARTICLE TWENTY
20. GOVERNING LAW
     This Agreement shall be construed in accordance with the laws of the State
of New York, except to the extent (if any) preempted by Federal law.
ARTICLE TWENTY-ONE
21. ARBITRATION
     Unless otherwise provided in this Agreement, any controversy or claim
arising out of or relating to this contract, or the breach thereof, shall be
settled by the American Arbitration Association and the judgment upon the award
rendered by the Arbitrators may be entered in any Court having jurisdiction
thereof.
ARTICLE TWENTY-TWO
22. SEVERABILITY
     It is agreed that the invalidity or unenforceability of any article,
section, provision of this Agreement shall not effect the validity or
enforceability of any one or more of the other articles, sections, paragraphs or
provisions.

                      HUDSON VALLEY BANK
 
                    by_
 
          Chairman of the Board
 
           
ATTEST:
           
 
           
 
           
Secretary.
           

Page 10

 